Order entered March 30, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-20-00267-CV

                    IN RE KENNETH B. CHAIKEN, Relator

         Original Proceeding from the 416th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 416-04054-2015

                                  ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE